                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       WILLIAM H. CLAPP,                                Case No. 19-cv-01770-LB
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER SCREENING [FIFTH]1
                                  13              v.                                        AMENDED COMPLAINT AND
                                                                                            DISMISSING COMPLAINT WITHOUT
                                  14       FLORENCE KORKAMES, et al.,                       PREJUDICE
                                  15                    Defendants.                         Re: ECF No. 47
                                  16

                                  17                                           INTRODUCTION

                                  18        Pro se plaintiff William H. Clapp alleges that on November 29, 2016, at approximately 11:20

                                  19   p.m., he was leaving a restaurant in San Francisco’s Mission District, when he was confronted by

                                  20   a group of five to seven individuals who began advancing on him, yelling “You are not allowed to

                                  21

                                  22

                                  23

                                  24
                                       1
                                         While Mr. Clapp has not been numbering his successive complaints, by the court’s court, he has filed
                                  25   six complaints altogether: ECF No. 1 (his original complaint), ECF No. 39 (what would be his first
                                       amended complaint), ECF No. 40 (what would be his second amended complaint), ECF No. 41 (what
                                  26   would be his third amended complaint), ECF No. 42 (what would be his fourth amended complaint),
                                       and his operative complaint ECF No. 47 (what would be his fifth amended complaint) (“5AC”).
                                  27   Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-
                                       generated page numbers at the top of documents.
                                  28

                                       ORDER – No. 19-cv-01770-LB
                                   1   leave!”2 In response, Mr. Clapp yelled for someone to call the police and took out both pepper

                                   2   spray and a stun gun from his pockets and “sparked” the stun gun, after which the incident ended.3

                                   3         Mr. Clapp brings this action against five individuals (the “Individual Defendants”) — alleging

                                   4   claims of (1) false arrest and false imprisonment, (2) malicious prosecution, (3) assault,

                                   5   (4) intentional infliction of emotional distress, and (5) conspiracy. Mr. Clapp does not allege who

                                   6   the Individual Defendants are or what they did. Notably, he does not actually allege that the

                                   7   Individual Defendants were among the individuals who advanced on him in November 2016.

                                   8         As the court previously explained to Mr. Clapp, his claims against the Individual Defendants

                                   9   do not appear to belong in federal court.4 There is no basis for federal subject-matter jurisdiction

                                  10   over Mr. Clapp’s claims as he has pleaded them.5 Additionally, as the court previously explained

                                  11   to Mr. Clapp, he has not actually alleged that the Individual Defendants did anything at all.6 He

                                  12   thus has not pleaded a claim against any of the Individual Defendants.7
Northern District of California
 United States District Court




                                  13         The court dismisses Mr. Clapp’s claims for lack of subject-matter jurisdiction and for failure to

                                  14   state a claim. The dismissal is without prejudice, and the court will grant Mr. Clapp one final

                                  15   opportunity to plead a cognizable claim over which the court has federal subject-matter

                                  16   jurisdiction. If he fails to do so, the court may dismiss Mr. Clapp’s claims with prejudice and

                                  17   without further notice and close this case.8

                                  18
                                  19

                                  20
                                       2
                                           5AC – ECF No. 47 at 3–4 (¶¶ 4.1–4.3).
                                  21   3
                                           Id. at 5 (¶ 4.5).
                                  22   4
                                           Order – ECF No. 43 at 8.
                                       5
                                  23       Id.
                                       6
                                           Id. at 9.
                                  24   7
                                           Id. at 10.
                                  25   8
                                        Mr. Clapp also brought claims against the City and County of San Francisco (“CCSF”) relating to the
                                       San Francisco Police Department’s interactions with him after officers arrived on the scene. Clapp v.
                                  26   City and Cty. of San Francisco, No. 3:19-cv-01770-LB (N.D. Cal.). The court severed Mr. Clapp’s
                                       claims against CCSF from his claims against the Individual Defendants. Order – ECF No. 43 at 5–7.
                                  27   Mr. Clapp agrees that his claims against CCSF and his claims against the Individual Defendants
                                       should proceed separately. 3/29/2019 Letter – ECF No. 45. Mr. Clapp’s claims against CCSF are not
                                  28   at issue here.

                                       ORDER – No. 19-cv-01770-LB                          2
                                   1                                                 ANALYSIS

                                   2   1. Subject-Matter Jurisdiction

                                   3         1.1     Governing Law

                                   4         Federal courts are courts of limited jurisdiction. E.g., Owen Equip. & Erection Co. v. Kroger,

                                   5   437 U.S. 365, 374 (1978). “A federal court is presumed to lack jurisdiction in a particular case

                                   6   unless the contrary affirmatively appears.” Stock West, Inc. v. Confederated Tribes of the Colville

                                   7   Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989). The plaintiff bears the burden of proving that

                                   8   his case is within federal jurisdiction. See, e.g., In re Ford Motor Co. / Citibank (S.D.), N.A., 264

                                   9   F.3d 952, 957 (9th Cir. 2001) (citing McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189

                                  10   (1936)).

                                  11         1.2     Application

                                  12         As the party that filed this action in federal court, Mr. Clapp bears the burden of establishing
Northern District of California
 United States District Court




                                  13   federal-court subject-matter jurisdiction over his claims against the Individual Defendants. He has

                                  14   not done so.

                                  15         First, Mr. Clapp’s claims against the Individual Defendants do not present a question of

                                  16   federal law. The claims Mr. Clapp purportedly brings against the Individual Defendants — false

                                  17   arrest and false imprisonment, malicious prosecution, assault, intentional infliction of emotional

                                  18   distress, and conspiracy — are all state-law claims and do not give rise to federal-question

                                  19   jurisdiction.9

                                  20         Second, Mr. Clapp’s complaint does not appear to present any other basis for federal

                                  21   jurisdiction, such as diversity jurisdiction. For there to be diversity jurisdiction, Mr. Clapp would

                                  22   have to be a citizen of a different state than all of the defendants and the amount in controversy

                                  23   would have to exceed $75,000. Mr. Clapp is a citizen of California,10 and he does not allege that

                                  24   any of the Individual Defendants are not citizens of California, much less that all of them are not.

                                  25

                                  26
                                  27
                                       9
                                        Contrary to Mr. Clapp’s claims, these state-law torts are not constitutional claims. Contra 5AC –
                                       ECF No. 47 at 3 (¶ 3.2).
                                  28   10
                                            Id. at 2 (¶ 2.1).

                                       ORDER – No. 19-cv-01770-LB                          3
                                   1   Additionally, he does not allege that his claims against the Individual Defendants exceed $75,000.

                                   2   Mr. Clapp therefore has not met his burden to establish diversity jurisdiction.

                                   3       As there is no basis for a federal court to exercise jurisdiction over Mr. Clapp’s claims against

                                   4   the Individual Defendants, these claims must be dismissed. Cf. Hernandez v. City of San Jose, No.

                                   5   16-CV-03957-LHK, 2017 WL 2081236, at *12 (N.D. Cal. May 15, 2017).

                                   6

                                   7   2. Failure to State a Claim

                                   8       2.1   Governing Law

                                   9       A complaint filed by any person proceeding in forma pauperis under 28 U.S.C. § 1915(a) is

                                  10   subject to a mandatory and sua sponte review and dismissal by the court to the extent that it is

                                  11   frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks monetary

                                  12   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Calhoun v.
Northern District of California
 United States District Court




                                  13   Stahl, 254 F.3d 845, 845 (9th Cir. 2001); Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000)

                                  14   (en banc). Section 1915(e)(2) mandates that the court reviewing an in forma pauperis complaint

                                  15   make and rule on its own motion to dismiss before directing the United States Marshal to serve the

                                  16   complaint pursuant to Federal Rule of Civil Procedure 4(c)(2). Lopez, 203 F.3d at 1127. The Ninth

                                  17   Circuit has noted that “[t]he language of § 1915(e)(2)(B)(ii) parallels the language of Federal Rule

                                  18   of Civil Procedure 12(b)(6).” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). As the

                                  19   Supreme Court has explained, “[the in forma pauperis statute] is designed largely to discourage

                                  20   the filing of, and waste of judicial and private resources upon, baseless lawsuits that paying

                                  21   litigants generally do not initiate because of the costs of bringing suit.” Neitzke v. Williams, 490

                                  22   U.S. 319, 327–28 (1989).

                                  23       Under Federal Rule of Civil Procedure 12(b)(6) and 28 U.S.C. § 1915(e)(2)(B), a district court

                                  24   must dismiss a complaint if it fails to state a claim upon which relief can be granted. Federal Rule

                                  25   of Civil Procedure 8(a)(2) requires that a complaint include a “short and plain statement” showing

                                  26   the plaintiff is entitled to relief. “To survive a motion to dismiss, a complaint must contain

                                  27   sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

                                  28   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted); see Bell Atl. Corp.

                                       ORDER – No. 19-cv-01770-LB                           4
                                   1   v. Twombly, 550 U.S. 544, 570 (2007). The complaint need not contain “detailed factual

                                   2   allegations,” but the plaintiff must “provide the grounds of his entitle[ment] to relief,” which

                                   3   “requires more than labels and conclusions”; a mere “formulaic recitation of the elements of a

                                   4   cause of action” is insufficient. Twombly, 550 U.S. at 555.

                                   5         In determining whether to dismiss a complaint under Rule 12(b)(6), the court is ordinarily

                                   6   limited to the face of the complaint. Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980

                                   7   (9th Cir. 2002). Factual allegations in the complaint must be taken as true and reasonable

                                   8   inferences drawn from them must be construed in favor of the plaintiff. Cahill v. Liberty Mut. Ins.

                                   9   Co., 80 F.3d 336, 337–38 (9th Cir. 1996). The court cannot assume, however, that “the [plaintiff]

                                  10   can prove facts that [he or she] has not alleged.” Assoc. Gen. Contractors of Cal., Inc. v. Cal. State

                                  11   Council of Carpenters, 459 U.S. 519, 526 (1983). “Nor is the court required to accept as true

                                  12   allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable
Northern District of California
 United States District Court




                                  13   inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).

                                  14         2.2   Application

                                  15         “[A] plaintiff’s allegations must ‘provide sufficient notice to all of the Defendants as to the

                                  16   nature of the claims being asserted against them,’ including ‘what conduct is at issue.’” Adobe

                                  17   Sys., Inc. v. Blue Source Grp., Inc., 125 F. Supp. 3d 945, 964 (N.D. Cal. 2015) (quoting

                                  18   Villalpando v. Exel Direct Inc., No. 12-cv-04137 JCS, 2014 WL 1338297, at *5 (N.D. Cal. Mar.

                                  19   28, 2014)). “As a general rule, when a pleading fails ‘to allege what role each Defendant played in

                                  20   the alleged harm,’ this ‘makes it exceedingly difficult, if not impossible, for individual Defendants

                                  21   to respond to Plaintiffs’ allegations.’” Id. (quoting In re iPhone Application Litig., No. 11-MD-

                                  22   02250-LHK, 2011 WL 4403963, at *8 (N.D. Cal. Sept. 20, 2011)).

                                  23         As the court previously explained in connection with Mr. Clapp’s [Fourth] Amended

                                  24   Complaint, Mr. Clapp does not actually plead that the five individuals that he names as Individual

                                  25   Defendants actually did anything.11 Mr. Clapp has not corrected this deficiency in his operative

                                  26   [Fifth] Amended Complaint, which still does not plead that any of these specific five individuals

                                  27

                                  28   11
                                            Order – ECF No. 43 at 9.

                                       ORDER – No. 19-cv-01770-LB                           5
                                   1   actually did anything. Mr. Clapp makes allegations about “a group of some 5–7 people,” but he

                                   2   does not actually allege that the Individual Defendants were members of that group, much less

                                   3   what — if anything — each Individual Defendant did. This does not provide fair notice to the

                                   4   Individual Defendants and does not plead a claim against them. Mr. Clapp’s complaint thus is

                                   5   subject to dismissal. Cf., e.g., Karkanen v. California, No. 17-cv-06967-YGR, 2018 WL 3820916

                                   6   (N.D. Cal. Aug. 10, 2018) (dismissing complaint where “plaintiff repeatedly lumps ‘defendants’

                                   7   together in her allegations,” because “a complaint which lumps together multiple defendants in

                                   8   one broad allegation fails to satisfy the notice requirement of Rule 8(a)(2)”) (citing cases) (internal

                                   9   brackets and some internal quotation marks omitted).

                                  10

                                  11                                              CONCLUSION

                                  12         The court dismisses Mr. Clapp’s claims against the Individual Defendants for lack of subject-
Northern District of California
 United States District Court




                                  13   matter jurisdiction and for failure to state a claim.

                                  14         The court has repeatedly explained to Mr. Clapp the deficiencies in his claims as he as pleaded

                                  15   them and has extended him repeated opportunities to amend his complaint.12 The court will extend

                                  16   Mr. Clapp one final chance. Mr. Clapp may file an amended complaint against the Individual

                                  17   Defendants if he can cure the deficiencies in his [Fifth] Amended complaint, i.e., if he can plead a

                                  18   cognizable claim against the Individual Defendants over which the court has federal subject-matter

                                  19   jurisdiction. The court extends Mr. Clapp 14 days from the date of this order (i.e., until May 8,

                                  20   2019) to do so. If Mr. Clapp does not timely file an amended complaint that pleads a cognizable

                                  21   claim over which the court has subject-matter jurisdiction, the court may dismiss Mr. Clapp’s

                                  22   claims with prejudice and without further notice and close this case.

                                  23

                                  24         IT IS SO ORDERED.

                                  25         Dated: April 24, 2019                        ______________________________________
                                                                                          LAUREL BEELER
                                  26                                                      United States Magistrate Judge
                                  27

                                  28   12
                                            See, e.g., 3/7/2019 Hr’g; Notice and Order – ECF No. 38 at 1–2; Order – ECF No. 43 at 8–10.

                                       ORDER – No. 19-cv-01770-LB                          6
